PROSPECTUS SUPPLEMENT (To Prospectus Dated May 8, 2007) FILED PURSUANT TO RULE 424(B)(5) REGISTRATION NO. 333-142572 ¥25,000,000,000 1.900% Notes Due 2026 On January 26, 2006, the EIB issued ¥50,000,000,000 aggregate principal amount of 1.900% Notes Due 2026, under a fiscal agency agreement dated January 24, 2001.The Notes offered under this prospectus supplement will have the same terms (other than inter alia the price to public and issue date), form part of the same series and trade freely with the Notes issued on January 26, 2006. Interest payable on January 26 and July 26 of each year, commencing July 26, 2008. The Notes will mature on January 26, 2026. The EIB will not have the right to redeem the Notes before their scheduled maturity. Application has been made for the Notes to be admitted to the official list of and to trading on the Bourse de Luxembourg, which is the regulated market of the Luxembourg Stock Exchange. PRICE OF THE NOTES 98.037% AND ACCRUED INTEREST PricetoPublic(1) Underwriter Discountsand Commissions Proceedsto the EIB(1) Per Note 98.037 % 0.225 % 97.812 % Total ¥24,509,250,000 ¥56,250,000 ¥24,453,000,000 (1) Plus accrued interest for the period from and including January 26, 2008 up to but excluding the date of delivery which is expected to be February 4, 2008, in the aggregate amount of ¥11,712,329 and additional interest from (and including) February 4, 2008 if delivery occurs after that date. The United States Securities and Exchange Commission, state securities regulators, the Luxembourg Stock Exchange or any foreign governmental agencies have not approved or disapproved these Notes, or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The Underwriter below expects to deliver the Notes to purchasers in book-entry form only, through the facilities of The Depository Trust Company (“DTC”), Clearstream Banking, société anonyme or Euroclear Bank S.A./N.V., as the case may be, on February 4, 2008. NOMURA SECURITIES January 25, 2008 TABLE OF CONTENTS Prospectus Supplement Prospectus Page Page Where You Can Find More Information S-3 About this Prospectus 3 Filings S-3 Where You Can Find More Information 3 Summary of the Offering S-5 The European Investment Bank 5 Application of Proceeds S-7 Use of Proceeds 8 Description of Notes S-7 Description of Securities 9 Book-Entry System S-9 Plan of Distribution 16 Currency Conversions S-12 Currency Conversions and Foreign Exchange Underwriter S-13 Risks 17 Recent Developments S-14 United States Taxation 18 United States Taxation S-15 Directive on Taxation of Savings Income 23 Validity of the Notes S-18 Legal Opinions 23 Experts S-19 Experts 23 General Information S-19 Enforcement of Civil Liabilities Against the EIB 23 a Authorized Representative in the United States 24 You should rely only on the information contained in this prospectus supplement and the accompanying prospectus. We have not authorized anyone to provide you with information different from that contained in this prospectus supplement and the accompanying prospectus. We are offering to sell Notes and making offers to buy Notes only in jurisdictions where offers and sales are permitted. The information contained in this prospectus supplement and the accompanying prospectus is accurate only as of the date of this prospectus supplement, regardless of the time of delivery of this prospectus supplement and the accompanying prospectus or any sale of the Notes. The information set forth herein, except the information appearing under the heading “Underwriter”, is stated on the authority of the President of the EIB, acting in his duly authorized official capacity as President. If we use a capitalized term in this prospectus supplement and do not define the term in this document, it is defined in the accompanying prospectus.References herein to “Japanese yen” or “¥” are to the lawful currency of Japan. The Notes are offered globally for sale in those jurisdictions in the United States, Canada, Europe, Asia and elsewhere where it is lawful to make offers. See “Underwriter”. This prospectus supplement and the accompanying prospectus include particulars given in compliance with the rules governing admission of securities to the official list of and to trading on the Bourse de Luxembourg, which is the regulated market of the Luxembourg Stock Exchange, for the purpose of giving information with regard to the EIB.This prospectus supplement and the accompanying prospectus do not constitute a “prospectus supplement” or “prospectus”, respectively, within the meaning of the Luxembourg law of July 10, 2005 on securities prospectuses.The EIB accepts full responsibility for the accuracy of the information contained in this prospectus supplement and the accompanying prospectus and confirms, having made all reasonable inquiries, that to the best of its knowledge and belief there are not other facts the omission of which would make any statement herein or in the prospectus misleading in any material respect. We cannot guarantee that listing will be obtained on the Luxembourg Stock Exchange. Inquiries regarding our listing status on the Luxembourg Stock Exchange should be directed to our Luxembourg listing agent, Dexia Banque Internationale à Luxembourg, 69, route d’Esch, L-2953 Luxembourg. The distribution of this prospectus supplement and prospectus and the offering of the Notes in certain jurisdictions may be restricted by law. Persons into whose possession this prospectus supplement and the prospectus come should inform themselves about and observe any such restrictions. This prospectus supplement and the prospectus do not constitute, and may not be used in connection with, an offer or solicitation by anyone in any jurisdiction in which such offer or solicitation is not authorized or in which the person making such offer or solicitation is not qualified to do so or to any person to whom it is unlawful to make such offer or solicitation. See “Underwriter”. S-2 WHERE YOU CAN FIND MORE INFORMATION The registration statement, including the attached exhibits and schedules, contains additional relevant information about the Notes. The rules and regulations of the Securities and Exchange Commission, or the Commission, allow us to omit certain information included in the registration statement from this prospectus. In addition, we file reports and other information with the Commission under the U.S. Securities Exchange Act of 1934, as amended. You may read and copy this information at the following location of the Commission: Public Reference Room 100 F Street, N.E. Room 1580 Washington, D.C. 20549 You may also obtain copies of this information by mail from the Public Reference Section of the Commission, 100 F Street, N.E., Room 1580, Washington, D.C. 20549, at prescribed rates. You may obtain information on the operation of the Public Reference Room by calling the Commission at 1-800-SEC-0330. All filings made after December 15, 2002 are also available online through the Commission’s EDGAR electronic filing system.Access to EDGAR can be found on the Commission’s website, at http://www.sec.gov. The Commission allows us to “incorporate by reference” information into this prospectus. This means that we can disclose important information to you by referring you to another document filed separately with the Commission. The information incorporated by reference is considered to be a part of this prospectus, except for any information that is superseded by information that is included directly in this document or in incorporated documents of a later date. This prospectus supplement incorporates by reference the documents listed below that the EIB previously filed with the Commission. They contain important information about us. All other documents which the EIB previously filed with the Commission, including those listed under the heading “Where You Can Find More Information” in the accompanying prospectus, have been superseded by these documents. FILINGS Annual Reports on Form 18-K ● For the fiscal year ended December 31, 2006 (File No. 001-05001) ● For the fiscal year ended December 31, 2005 (File No. 001-05001) Amendments on Form 18-K/A ● Amendment No. 1 to the Annual Report for the fiscal year ended December 31, 2006 on Form 18-K/A dated August 2, 2007 (File No. 001-05001) ● Amendment No. 1 to the Annual Report for the fiscal year ended December 31, 2005 on Form 18-K/A dated September 26, 2006 (File No. 001-05001) The EIB incorporates by reference additional documents that it may file with the Commission between the date of this prospectus supplement and the termination of the offering of the Notes. These documents include periodic reports, such as Annual Reports on Form 18-K and amendments on Form 18-K/A.You can obtain any of the documents incorporated by reference in this document through us, or from the Commission. Documents incorporated by reference are available from us without charge, excluding any exhibits to those documents incorporated by reference in this prospectus supplement, by requesting them in writing or by telephone from us at the following address and telephone number: S-3 Capital Markets Department European Investment Bank 100, boulevard Konrad Adenauer L-2950 Luxembourg, Grand Duchy of Luxembourg Telephone: (352) 4379-1 If you request any incorporated documents from us, we will mail them to you by first class mail, or another equally prompt means, within one business day after we receive your request. This prospectus supplement and the accompanying prospectus will be published on the website of the Luxembourg Stock Exchange at http://www.bourse.lu. S-4 SUMMARY OF THE OFFERING The following summary is qualified in its entirety by, and should be read in conjunction with, the more detailed information appearing elsewhere in this prospectus supplement and the prospectus. Issuer European Investment Bank. Securities Offered ¥25,000,000,000 principal amount of 1.900% Notes Due 2026. The Notes offered under this prospectus supplement will have the same terms (other than inter alia the price to public and issue date), form part of the same series and trade freely with the Notes issued on January 26, 2006. Maturity Date January26, 2026. Interest Payment Dates January26 and July26 of each year, commencing July26, 2008. Interest Rate 1.900% per annum. Redemption The Notes are not subject to redemption prior to maturity. Markets The Notes are offered for sale in those jurisdictions in the United States, Canada, Europe, Asia and elsewhere where it is legal to make such offers. See “Underwriter”. Listing Application has been made for the Notes to be admitted to the official list of and to trading on the Bourse de Luxembourg, which is the regulated market of the Luxembourg Stock Exchange. Form, Registration and Settlement The Notes will be represented by (i) a fully registered global certificate (the “DTC Global Note”) registered in the name of Cede & Co. as nominee for DTC and (ii) a global certificate in bearer form (the “European Global Note” and, together with the DTC Global Note, the “Global Notes”).The Global Notes will be deposited, until all obligations of the EIB under the Notes are satisfied, with a custodian and common depositary (the “Note Depositary”) for DTC, Euroclear Bank S.A./N.V. and Clearstream Banking, société anonyme.Beneficial interests in the Global Notes will be represented through accounts of financial institutions acting on behalf of the beneficial owners as direct and indirect participants in DTC, Euroclear and Clearstream.Investors may elect to hold interests in the DTC Global Note through DTC or in the European Global Note through Euroclear or Clearstream, if they are participants in such systems, or indirectly through organizations that are participants in such systems.Owners of beneficial interests in the Global Notes will not be entitled to have Notes registered in their names and will not receive or be entitled to receive physical delivery of definitive Notes in bearer form.Initial settlement for the Notes will be made in immediately available funds in Japanese yen.See “Book-Entry System”. S-5 Withholding Tax The EIB has been advised that under current United States tax law payments of principal of and interest on the Notes may generally be made by the EIB without withholding or deduction for United States withholding taxes. For further details with respect to this and relevant European tax measures, see under the headings “United States Taxation” and “Directive on Taxation of Savings Income” in the accompanying prospectus. S-6 APPLICATION OF PROCEEDS The net proceeds of ¥24,464,712,329 from the sale of the Notes offered hereby will be used in the general operations of the EIB, including disbursements of loans heretofore or hereafter granted by the EIB. DESCRIPTION OF NOTES The following description of the particular terms of the Notes offered hereby (referred to in the accompanying prospectus as the “Securities”) supplements, and to the extent, if any, inconsistent therewith replaces, the description of the general terms and provisions to the Securities set forth in the accompanying prospectus to which description reference is hereby made. Such descriptions do not purport to be complete and are qualified in their entirety by reference to the Fiscal Agency Agreement and to the form of Global Notes filed by the EIB with the Commission. General On January 26, 2006, the EIB issued ¥50,000,000,000 aggregate principal amount of 1.900% Notes Due 2026, under a fiscal agency agreement dated as of January 24, 2001 (the “Fiscal Agency Agreement”, as described in the accompanying prospectus) between the EIB and Citibank, N.A., as fiscal agent (the “Fiscal Agent”).The 1.900% Notes Due 2026, offered hereby (the “Notes”), will be issued under the Fiscal Agency Agreement, and will have the same terms (other than inter alia the price to public and issue date), form part of the same series and trade freely with the Notes issued on January 26, 2006. Interest will be paid on the Notes at the rate set forth on the cover page of this prospectus supplement and will be payable semi-annually in arrear in two equal payments on January 26 and July 26 of each year (each, an “Interest Payment Date”), with the initial payment on July 26, 2008, to the holders of such Notes as at the close of business on the 10th calendar day immediately preceding such Interest Payment Date (the “Record Date”).The Record Date may be changed by agreement among EIB, the Fiscal Agent and all applicable securities clearing systems.The Notes will bear interest from January 26, 2008.Whenever it is necessary to compute any amount of accrued interest in respect of the Notes for a period of less than one full year, other than in respect of regular semi-annual interest payments, interest will be calculated on the basis of the actual number of days in the period and a year of 365 days unadjusted.The Notes are not subject to any sinking fund or to redemption prior to maturity. Registration or transfer of Notes will be effected without charge to the holders thereof. If an Interest Payment Date or the maturity date is a day on which banking institutions are authorized or obligated by law to close in London, Tokyo, New York or in a place of payment, then payment of principal or interest need not be made on that Interest Payment Date or the maturity date. The EIB may make the required payment on the next succeeding day that is not a day on which banking institutions are authorized or obligated by law to close in London, Tokyo, New York or in the place of payment.The payment will be made with the same force and effect as if made on the Interest Payment Date or maturity date and no additional interest shall accrue for the period from the Interest Payment Date or maturity date to the date of actual payment. Payment of the principal of and interest on the Notes made at the offices of the Fiscal Agent and any paying agent (a “Paying Agent”) shall be subject in all cases to any fiscal or other laws and regulations applicable thereto. Consequently, neither the EIB nor any Paying Agent will make any additional payment in the event of a withholding tax being required in respect of any payment under or in connection with the Notes. Neither the EIB nor any Paying Agent shall be liable to any holders of the Notes or other person for commissions, costs, losses or expenses in relation to or resulting from such payments. In addition to the Notes, the EIB may issue from time to time other series of Securities under the Fiscal Agency Agreement consisting of notes, bonds, debentures or other unsecured evidences of indebtedness. S-7 The Fiscal Agent will be responsible for: ● maintaining a record of the aggregate holdings of all outstanding Notes evidenced by the DTC Global Note and the European Global Note; ● registering transfers between DTC, on the one hand, and Euroclear or Clearstream, on the other hand; ● ensuring that payments of principal and interest in respect of the Notes received by the Fiscal Agent from the EIB are duly credited to the holders of the Notes; ● transmitting to the EIB any notices from the holders of the Notes; ● maintaining and promptly updating the respective Schedules to the DTC Global Note and the European Global Note; and ● ensuring that the sum of the respective aggregate principal amount shown by the latest entry in the respective Schedules to the DTC Global Note and the European Global Note does not exceed at any one time ¥75,000,000,000. The Notes shall be governed by, and interpreted in accordance with, the laws of the State of New York, except with respect to authorization and execution by the EIB which shall be governed by the Statute of the EIB(the “Statute”) set forth in the Protocol annexed to the Treaty of Rome of March 25, 1957 establishing the European Economic Community, as amended and supplemented from time to time (the “Treaty”). Payment of Principal and Interest The principal of and interest on the Notes will be paid in Japanese yen. The EIB may change or terminate the designation of paying agents from time to time. Payments of principal and interest at such agencies will be subject to applicable laws and regulations, including any withholding or other taxes, and will be effected by check, or, under certain circumstances, by transfer to an existing Japanese yen account maintained by such holder. The EIB will redeem the Notes on January 26, 2026 at 100% of the principal amount plus accrued but unpaid interest to date. The Fiscal Agent is not a trustee for the holders of the Notes and does not have the same responsibilities or duties to act for such holders as would a trustee. The Notes will be sold in denominations of ¥100,000 and, in the case of Notes held through DTC, integral multiples thereof. As long as the Notes are admitted to the official list of and to trading on the Bourse de Luxembourg, the EIB will maintain a paying and transfer agent in Luxembourg. Further Issues The EIB may from time to time, without notice to or the consent of the holders of the Notes, create and issue further notes ranking pari passu with the Notes in all respects (or in all respects except for the payment of interest accruing prior to the issue date of such further notes or except for the first payment of interest following the issue date of such further notes) and such further notes shall be consolidated and form a single series with the Notes and shall have the same terms as to status, redemption or otherwise as the Notes. S-8 Notices All notices will be published in English in London in the Financial Times, in New York in The Wall Street Journal (Eastern Edition) and, so long as any of the Notes are listed on the Luxembourg Stock Exchange and the rules of that Exchange so require, on the website of the Luxembourg Stock Exchange at http://www.bourse.lu. If at any time publication in any such newspaper is not practicable, notices will be valid if published in an English language newspaper with general circulation in the respective market regions as determined by the EIB. Any such notice shall be deemed to have been given on the date of such publication or, if published more than once on different dates, on the first date on which publication is made. Regarding the Fiscal Agent Citibank, N.A. will be acting in its capacity as Fiscal Agent through its office located at Citigroup Centre, Canada Square, Canary Wharf, London, E14 5LB, United Kingdom. BOOK-ENTRY SYSTEM The Notes will be represented by the DTC Global Note and the European Global Note. Both the DTC Global Note and the European Global Note will be deposited, until all obligations of the EIB under the Notes are satisfied, with the Note Depositary for DTC, Euroclear Bank S.A./N.V. (the “Euroclear Operator” or “Euroclear”) and Clearstream Banking, société anonyme (“Clearstream”). Beneficial interests in the Global Notes will be represented through accounts of financial institutions acting on behalf of beneficial owners as direct and indirect participants in DTC, Euroclear and Clearstream. Upon the issuance of the Global Notes, the EIB expects that the Euroclear Operator, Clearstream, and DTC will credit on their respective book-entry registration and transfer systems the respective principal amounts of the Notes represented by such Global Notes to the accounts of persons that have accounts with the Euroclear Operator, Clearstream, or DTC (“participants”), as the case may be. The accounts to be credited shall be designated by the Underwriter. Ownership of beneficial interests in the Global Notes will be limited to participants or persons that may hold interests through participants. The Notes will not be held in definitive form. Ownership of beneficial interests in the Global Notes will be shown on, and the transfer of that ownership will be effected only through, records maintained by the Euroclear Operator, Clearstream, DTC and direct and indirect participants (with respect to interests of persons other than participants). Owners of beneficial interests in a Global Note (other than participants) will not receive written confirmation from Euroclear, Clearstream, or DTC of their purchases. Each beneficial owner who is a participant is entitled to receive upon request written confirmation providing details of the transaction as well as periodic statements of its holdings from Euroclear, Clearstream, and DTC.Each beneficial owner who is not a participant may receive a confirmation from the direct or indirect participant through which such beneficial owner entered into the transaction. The laws of some states of the United States require that certain purchasers of securities take physical delivery of such securities in definitive form. Such limits and such laws may impair the ability to own, transfer or pledge beneficial interests in the Global Notes. Any payment of principal or interest due on the Notes on any interest payment date or at maturity will be made available by the EIB to the Fiscal Agent or any Paying Agent on or before such date. On the respective payment date, the Fiscal Agent and/or any Paying Agent will make such payments to the Euroclear Operator, Clearstream, and DTC or its nominee, as the case may be, in accordance with arrangements between the Fiscal Agent and/or any Paying Agent and the Euroclear Operator, Clearstream, and DTC or its nominee. Euroclear, Clearstream, and DTC or its nominee, upon receipt of any payment of principal or interest, will credit participants’ accounts with payments in amounts proportionate to their respective beneficial interests in the principal amount of the Global Notes as shown on the records of the Euroclear Operator, Clearstream, and DTC or its nominee. Payments by direct and indirect participants to owners of beneficial interests in the Global Notes held through such direct and indirect participants will be governed by standing instructions and customary practices, as is now the case with securities held for the accounts of customers in bearer form or registered in “street name”, and will be the responsibility of such participants. Neither the EIB nor the Fiscal Agent nor any Paying Agent will have any responsibility or liability for any aspect of the records relating to or payments made on account of beneficial ownership interests in the Global Note or for maintaining, supervising or reviewing any records relating to such beneficial ownership interests. S-9 So long as a depositary, or its nominee, is the registered owner or holder, as the case may be, of a Global Note, such depositary or such nominee, as the case may be, will be considered the sole owner and holder of the Notes represented by the Global Notes for all purposes of the Notes. Owners of beneficial interests in the Global Notes will not be entitled to have the Notes represented by the Global Notes registered in their names and will not receive or be entitled to receive physical delivery of definitive Notes in bearer form. Accordingly, each person owning a beneficial interest in the Global Notes must rely on the procedures of Euroclear, Clearstream, and DTC and, if such person is not a participant, on the procedures of the direct or indirect participant through which such person owns its interest, to exercise any rights of a holder of Notes. The Global Notes may not be transferred without the prior written consent of the EIB and except in combination and as a whole by the Note Depositary to another custodian and common depositary for such Global Notes or to a successor of such custodian and common depositary, provided that such subsequent custodian and common depositary or successor, as the case may be, expressly agrees to abide by such restrictions on transfer. DTC has informed the EIB that: DTC is a limited-purpose trust company organized under the New York Banking Law, a “banking organization” within the meaning of the New York Banking Law, a member of the Federal Reserve System, a “clearing corporation” within the meaning of the New York Uniform Commercial Code and a “clearing agency” registered pursuant to the provisions of Section 17A of the U.S. Securities Exchange Act of 1934, as amended.DTC was created to hold securities of its participants and to facilitate the clearance and settlement of securities transactions among its participants in such securities through electronic computerized book-entry transfers and pledges between accounts of the participants, thereby eliminating the need for physical movement of securities certificates.Participants include securities brokers and dealers (including underwriters), banks, trust companies, clearing corporations and certain other organizations, some of whom (and/or their representatives) own DTC.Access to the DTC book-entry system is also available to others, such as banks, brokers, dealers and trust companies that clear through or maintain a custodial relationship with a participant, either directly or indirectly.DTC agrees with and represents to its participants that it will administer its book-entry system in accordance with its rules and by-laws and requirements of law. Euroclear and Clearstream have informed the EIB that: Euroclear and Clearstream each hold securities for their customers and facilitate the clearance and settlement of securities transactions by electronic book-entry transfer between their respective account holders.Euroclear and Clearstream provide various services including safekeeping, administration, clearance and settlement, securities lending and borrowing and related services.Euroclear and Clearstream also deal with domestic securities markets in several countries through established depository and custodial relationships.Euroclear and Clearstream have established an electronic bridge between their two systems across which their respective participants may settle trades with each other.Euroclear and Clearstream are indirect participants in DTC. Euroclear and Clearstream participants are investment banks, securities brokers and dealers, banks, central banks, supranationals, custodians, investment managers, corporations, trust companies and certain other organizations.Indirect access to Euroclear and Clearstream is available to other institutions which clear through or maintain a custodial relationship with any other securities intermediary that holds a book-entry interest in the securities through one or more securities intermediaries standing between such other securities intermediary and Euroclear or Clearstream. S-10 The following arrangements will apply to the Notes: Initial settlement for the Notes will be made in immediately available Japanese yen funds (i.e., for value on the date of delivery of the Notes). Investors electing to hold their Notes through DTC will follow the settlement practices of DTC applicable to U.S. corporate debt obligations. The securities custody accounts of investors will be credited with their holdings on the settlement date against payment in same-day funds within DTC, if such payment is effected in U.S. dollars, or, if such payment is not effected in U.S. dollars, free of payment (in such case, separate payment arrangements outside of DTC are required to be made). Investors electing to hold their Notes through Euroclear or Clearstream accounts will follow the settlement procedures applicable to conventional eurobonds. Beneficial interests in the Global Notes will be represented, and transfers of such beneficial interests will be effected, through book-entry accounts of financial institutions acting on behalf of beneficial owners as direct and indirect participants in Euroclear, Clearstream, or DTC. Investors may elect to hold interests in the Notes through Euroclear, Clearstream, or DTC, if they are participants in such systems, or indirectly through organizations which are direct or indirect participants in such systems. Trading between Euroclear and/or Clearstream Accountholders.Secondary market sales of book-entry interests in the Notes held through Euroclear or Clearstream to purchasers of book-entry interests in the Notes through Euroclear or Clearstream will be conducted in accordance with the normal joint rules and operating procedures of Euroclear and Clearstream and will be settled using the procedures applicable to conventional eurobonds. Trading between DTC Participants.Secondary market sales of book-entry interests in the Notes between DTC participants will occur in the ordinary way in accordance with DTC rules and will be settled using the procedures applicable to United States corporate debt obligations in DTC’s Same Day Funds Settlement System. Trading between DTC Seller and Euroclear or Clearstream Purchaser. When book entry interests in the Notes are to be transferred from the account of a DTC participant holding a beneficial interest in a DTC Global Note to the account of a Euroclear or Clearstream accountholder wishing to purchase a beneficial interest in any European Global Note, the DTC participant will deliver instructions for delivery to the relevant Euroclear or Clearstream accountholder to DTC by 12:00 noon New York City time, on the settlement date.On the settlement date, the Note Depositary, or any successor custodian and common depositary, will instruct the Fiscal Agent to (i) decrease the amount of Notes evidenced by the DTC Global Note, (ii) increase the amount of Notes evidenced by the European Global Note and (iii) advise the Registrar accordingly.Book entry interests will be delivered to the Euroclear Operator or Clearstream, as the case may be, for credit to the relevant accountholder on the first business day following the settlement date. The Record Date for payment of interest shall be determined in the manner set forth above under “Description of Notes”. Trading between Euroclear or Clearstream Seller and DTC Purchaser. When book entry interests in the Notes are to be transferred from the account of a Euroclear or Clearstream accountholder to the account of a DTC participant wishing to purchase a beneficial interest in a DTC Global Note, the Euroclear or Clearstream participant must send delivery instructions to the Euroclear Operator and to Clearstream by 7:45 p.m. Luxembourg time, one business day prior to the settlement date. The Euroclear Operator or Clearstream, as the case may be, will in turn transmit appropriate instructions to the Note Depositary, or any successor custodian and common depositary, and the Fiscal Agent to arrange delivery to the DTC participant on the settlement date. On the settlement date, the Note Depositary, or any successor custodian and common depositary, will (i) deliver such book entry interests in the Notes to the relevant account of the DTC participant, (ii) instruct the Fiscal Agent to decrease the amount of Notes evidenced by the European Global Note and to increase the amount of Notes evidenced by the DTC Global Note and (iii) advise the Registrar accordingly.The Record Date for payment of interest will be determined in the manner set forth above under “Description of Notes”. S-11 Although the foregoing sets out the procedures of the Euroclear Operator, Clearstream, and DTC in order to facilitate the transfers of interests in the Notes among participants of Euroclear, Clearstream, and DTC, none of the Euroclear Operator, Clearstream or DTC is under any obligation to perform or continue to perform such procedures and such procedures may be discontinued at any time. None of the EIB, any agent or manager or any affiliate of any of the above, or any person by whom any of the above is controlled for the purposes of the U.S. Securities Act of 1933, as amended, will have any responsibility for the performance by the Euroclear Operator, Clearstream, DTC or their respective direct or indirect participants or accountholders or their respective obligations under the rules and procedures governing their operations or for the sufficiency for any purpose of the arrangements described above. CURRENCY CONVERSIONS Initial purchasers are required to make payments in Japanese yen.The EIB, through underwriters or dealers, may arrange for currency conversions to enable certain investors to make payments in another currency other than Japanese yen.Each such conversion will be made by such underwriter or dealer on such terms and subject to such conditions, limitations and charges as such underwriter or dealer may from time to time establish in accordance with its regular foreign exchange practices, and subject to applicable laws and regulations. Notwithstanding the payment provisions described under “Description of Notes” and “Book-Entry System” above, investors who hold beneficial interests in the Notes, directly or indirectly, through DTC will be paid in U.S. dollars converted from such payments in Japanese yen by the Fiscal Agent, unless a registered holder, on behalf of any such owner of beneficial interests, elects to receive payments in Japanese yen outside DTC.All costs of conversion, if any, will be borne by holders of beneficial interests in the DTC Global Note receiving U.S. dollar payments by deduction from those payments.The U.S. dollar amount of any payment of principal or interest to be received by such a registered holder not electing to receive payments in Japanese yen, as the case may be, will be based on the Fiscal Agent’s bid quotation, at or prior to 11:00 a.m., New York time, on the second New York Business Day (as defined below) preceding the applicable payment date, for the purchase of U.S. dollars with Japanese yen, for settlement on such payment date.If this bid quotation is not available, all such payments will be made in Japanese yen outside DTC.As long as Notes continue to be represented by the DTC Global Note, Japanese yen converted into U.S. dollars will be paid to Cede & Co. for payment to participants in DTC (each a “DTC Participant”) in accordance with customary procedures established from time to time by DTC. An owner of a beneficial interest in the DTC Global Note may receive payment in respect of principal or interest of the Notes in Japanese yen, by notifying the DTC Participant through which its beneficial interest in the DTC Global Note is held on or prior to the Record Date of (i) such investor’s election to receive such payment in Japanese yen and (ii) wire transfer instructions to an account entitled to receive the relevant payment.The DTC Participant must notify DTC of such election and wire transfer instructions within the applicable time frame set by DTC which the DTC Participant must make itself knowledgeable of as it may change from time to time.DTC will notify the Fiscal Agent of such election and wire transfer instructions prior to the payment of principal or interest.If complete instructions are received by the DTC Participant and forwarded by the DTC Participant to DTC and by DTC to the Fiscal Agent within the applicable time frame set by DTC, the investor will receive payment in Japanese yen, outside DTC; otherwise only U.S. dollar payments will be made by the Fiscal Agent to holders of beneficial interests in the DTC Global Note.All costs of such payment by wire transfer will be borne by registered holders receiving such payments by deduction from such payments. A “New York Business Day” means a day all banking institutions are not authorized or obligated by law or executive order to be closed in The City of New York. S-12 Investors may be subject to foreign exchange risks as to payments of principal and interest that may have important economic and tax consequences to them.For further information as to such consequences, see “Currency Conversions and Foreign Exchange Risks” in the accompanying prospectus. UNDERWRITER Under the terms and subject to the conditions set forth in the underwriting agreement dated January 25, 2008 (the “Underwriting Agreement”), Nomura International plc (the “Underwriter”) has agreed to purchase, and the EIB has agreed to sell to such Underwriter the entire¥25,000,000,000 principal amount of the Notes: Name Principal Amount of Notes Nomura International plc ¥ 25,000,000,000 ¥ 25,000,000,000 The Underwriting Agreement provides that the obligations of the Underwriter to pay for and accept delivery of the Notes are subject to, among other things, the approval of certain legal matters by its counsel and certain other conditions. The Underwriter is obligated to take and pay for all the Notes if any are taken. The Underwriter proposes initially to offer the Notes to the public at the public offering price set forth on the cover page of this prospectus supplement and to certain dealers at the public offering price less a concession not in excess of 0.05% of the principal amount of the Notes. In order to facilitate the offering of the Notes, Nomura International plc (or any person acting for it) as lead stabilization agent (the “Lead Stabilization Agent”) may over-allot the Notes or effect transactions with a view to supporting the market price of the Notes at a level higher than that which might otherwise prevail.However, there is no assurance that the Lead Stabilization Agent (or any person acting for it) will undertake stabilization action.Any stabilization action may begin on or after the date on which adequate public disclosure of the terms of the offer of the Notes is made and, if begun, may be ended at any time, but it must end no later than the earlier of 30 days after the issue date of the Notes and 60 days after the date of allotment of the Notes. Any stabilization action or over-allotment of the Notes must be conducted by the Lead Stabilization Agent (or any person acting for it) in accordance with all applicable laws and rules. The Underwriter and its affiliates engage in transactions with, and perform services for, the EIB in the ordinary course of business and have engaged, and may in the future engage, in commercial banking and investment transactions with the EIB. The Notes are offered for sale in those jurisdictions in the United States, Canada, Europe, Asia and elsewhere where it is lawful to make such offers. The Underwriter has represented and agreed that it and each of its affiliates has not and will not offer, sell or deliver any of the Notes directly or indirectly, or distribute this prospectus supplement or the prospectus or any other offering material relating to the Notes, in or from any jurisdiction except under circumstances that will result in compliance with the applicable laws and regulations thereof and that will not impose any obligations on the EIB except as set forth in the Underwriting Agreement. In particular, the Underwriter has represented and agreed that: (i) it and each of its affiliates has only communicated or caused to be communicated and will only communicate or cause to be communicated any invitation or inducement to engage in investment activity (within the meaning of section 21 of the Financial Services and Markets Act 2000 (the “FSMA”)) received by it in connection with the issue or sale of any Notes in circumstances in which section 21(1) of the FSMA does not apply to the EIB; S-13 (ii) it and each of its affiliates has complied and will comply with all applicable provisions of the FSMA with respect to anything done by it in relation to any Notes in, from or otherwise involving the United Kingdom; (iii) the Notes have not been and will not be qualified for sale under the securities laws of Canada or any province or territory thereof; (iv) it and each of its affiliates has not offered or sold, and will not offer or sell, any Notes, directly or indirectly, in Canada or to, or for the benefit of, any resident thereof, except pursuant to available exemptions from applicable Canadian provincial and territorial laws; and (v) the Notes have not been and will not be registered under the Financial Instruments and Exchange Law of Japan (Law No. 25 of 1948, as amended) (the “FIEL”), and the Notes will not be offered or sold, directly or indirectly, in Japan or to, or for the benefit of, any resident of Japan (which term as used herein means any person resident in Japan, including any corporation or other entity organized under the laws of Japan), or to others for re-offering or resale, directly or indirectly, in Japan or to, or for the benefit of, any resident of Japan, except pursuant to any exemption from the registration requirements of, and otherwise in compliance with, the FIEL and any other applicable laws, regulations and ministerial guidelines of Japan. Purchasers of the Notes may be required to pay stamp taxes and other charges in accordance with the laws and practices of the country of purchase in addition to the issue price set forth on the cover page hereof. Expenses associated with this offering are estimated to be $125,000. The EIB has agreed to indemnify the Underwriter against certain liabilities, including liabilities under the U.S. Securities Act of 1933, as amended. It is expected that delivery of the Notes will be made against payment therefor on or about February 4, 2008. Trades of securities in the secondary markets generally are required to settle in three business days, referred to as T+3, unless the parties to the trade agree otherwise. Accordingly, by virtue of the fact that the initial delivery of the Notes will not be made on a T+3 basis, investors who wish to trade the Notes before a final settlement will be required to specify an alternative settlement cycle at the time of any such trade to prevent a failed settlement. RECENT DEVELOPMENTS On December 13, 2007, the member states of the European Union signed the “Treaty amending the Treaty on European Union and the Treaty establishing the European Community” in Lisbon (the “Reform Treaty”). Protocol no. 11 annexed to the Reform Treaty amends the Statute of the European Investment Bank and will become effective when the Reform Treaty enters into force in accordance with Article 6 (Final Provisions) of the Reform Treaty. S-14 UNITED STATES TAXATION General This section summarizes the material U.S. tax consequences to holders of Notes.It represents the views of ourcounsel, Cravath, Swaine & Moore LLP.However, the discussion is limited in the following ways: ● The discussion covers you only if you buy your Notes in the initial offering at the initial offering price to the public. ● The discussion does not cover you if you are a U.S. Holder (as defined below) and your functional currency is not the U.S. dollar, if you do not hold your Notes as a capital asset (that is, for investment purposes), or if you have a special tax status. ● The discussion does not cover tax consequences that depend upon your particular tax situation in addition to your ownership of Notes.We suggest that you consult your tax advisor about the consequences of holding Notes in your particular situation. ● The discussion is based on current law.Changes in the law may change the tax treatment of the Notes. ● The discussion does not cover state, local or foreign law. ● The discussion does not apply if you are a bank that is a Non-U.S. Holder of Notes (as defined below) and you make loans in the ordinary course of your business. ● We have not requested a ruling from the Internal Revenue Service (“IRS”) on the tax consequences of owning Notes.As a result, the IRS could disagree with portions of this discussion. If you are considering buying Notes, we suggest that you consult your tax advisor about the tax consequences of holding Notes in your particular situation.In addition, with respect to each issue of Notes, the following discussion will be supplemented and/or replaced by the description of the material United States federal income tax consequences set forth in the applicable prospectus supplement. Tax Consequences to U.S. Holders This section applies to you if you are a U.S. Holder.A “U.S. Holder” is: ● an individual U.S. citizen or resident alien; ● a corporation, or entity taxable as a corporation for U.S. federal income tax purposes that was created under U.S. law (federal or state); or ● an estate or trust whose world-wide income is subject to U.S. federal income tax. If a partnership holds Notes, the tax treatment of a partner will generally depend upon the status of the partner and upon the activities of the partnership.If you are a partner of a partnership holding Notes, we suggest that you consult your tax advisor. Interest All holders of Notes will be taxable on the U.S. dollar value of Japanese yen payable as interest on the Notes, whether or not they elect to receive payments in Japanese yen.If you receive interest in the form of U.S. dollars, you will be considered to have received interest in the form of Japanese yen and to have sold those Japanese yen for U.S. dollars.For purposes of this discussion, “spot rate” generally means a currency exchange rate that reflects a market exchange rate available to the public for Japanese yen. S-15 ● If you are a cash method taxpayer (including most individual holders), you will be taxed on the value of the Japanese yen when you receive them (if you receive Japanese yen) or when you are deemed to receive them (if you receive U.S. dollars).The value of the Japanese yen will be determined using the “spot rate” in effect at such time. ● If you are an accrual method taxpayer, you will be taxed on the value of the Japanese yen as the interest accrues on the Notes.In determining the value of the Japanese yen for this purpose, you may use the average foreign currency exchange rate during the relevant interest accrual period (or, if that period spans two taxable years, during the portion of the interest accrual period in the relevant taxable year).The average rate for an accrual period (or partial period) is the simple average of the spot rates for each business day of such period, or other average exchange rate for the period reasonably derived and consistently applied by you.When interest is actually paid, you will generally also recognize currency exchange gain or loss, taxable as ordinary income or loss from sources within the United States, equal to the difference between (a) the value of the Japanese yen received as interest, as translated into U.S. dollars using the spot rate on the date of receipt, and (b) the U.S. dollar amount previously included in income with respect to such payment.If you receive interest in the form of U.S. dollars, clause (a) will be calculated on the basis of the value of the Japanese yen you would have received instead of the U.S. dollars.If you do not wish to accrue interest income using the average exchange rate, certain alternative elections may be available. ● Amounts treated as interest will be income from sources outside the United States for foreign tax credit limitation purposes.Under the foreign tax credit rules, interest will, depending on your circumstances, be “passive category” or “general category” income which, in either case, is treated separately from other types of income for purposes of computing the foreign tax credit. ● Your tax basis in the Japanese yen you receive (or are considered to receive) as interest will be the aggregate amount reported by you as income with respect to the receipt of the Japanese yen.If you receive interest in the form of Japanese yen and subsequently sell those Japanese yen, or if you are considered to receive Japanese yen and those Japanese yen are considered to be sold for U.S. dollars on your behalf, additional tax consequences will apply as described in “Sale of Japanese yen”. Sale or Retirement of Notes On the sale or retirement of your Notes: ● If you receive the principal payment on your Notes in the form of U.S. dollars, you will be considered to have received the principal in the form of Japanese yen and to have sold those Japanese yen for U.S. dollars. ● You will have taxable gain or loss equal to the difference between the amount received or deemed received by you and your tax basis in the Notes.If you receive (or are considered to receive) Japanese yen, those Japanese yen are valued for this purpose at the spot rate of the Japanese yen.Your tax basis in the Notes is the U.S. dollar value of the Japanese yen amount paid for the Notes, determined on the date of purchase. ● Any such gain or loss (except to the extent attributable to foreign currency gain or loss) will be capital gain or loss, and will be long term capital gain or loss if you held the Notes for more than one year. ● You will realize foreign currency gain or loss to the extent the U.S. dollar value of the Japanese yen paid for the Notes, based on the spot rate at the time you dispose of the Notes, is greater or less than the U.S. dollar value of the Japanese yen paid for the Notes, based on the spot rate at the time you acquired the Notes.Any resulting foreign currency gain or loss will be ordinary income or loss.You will only recognize such foreign currency gain or loss to the extent you have gain or loss, respectively, on the overall sale or retirement of the Notes. S-16 ● If you sell Notes between interest payment dates, a portion of the amount you receive reflects interest that has accrued on the Notes but has not yet been paid by the sale date.That amount is treated as ordinary interest income and not as sale proceeds. ● Your tax basis in the Japanese yen you receive (or are considered to receive) on sale or retirement of the Notes will be the value of Japanese yen reported by you as received on the sale or retirement of the Notes.If you receive Japanese yen on retirement of the Notes and subsequently sell those Japanese yen, or if you are considered to receive Japanese yen on retirement of the Notes and those Japanese yen are considered to be sold for U.S. dollars on your behalf, or if you sell the Notes for Japanese yen and subsequently sell those Japanese yen, additional tax consequences will apply as described in “Sale of Japanese yen”. Sale of Japanese yen ● If you receive (or are considered to receive) Japanese yen as principal or interest on a Note, and you later sell (or are considered to sell) those Japanese yen for U.S. dollars, you will have taxable gain or loss equal to the difference between the amount of U.S. dollars received and your tax basis in the Japanese yen.In addition, when you purchase a Note in Japanese yen, you will have taxable gain or loss if your tax basis in the Japanese yen is different from the U.S. dollar value of the Japanese yen on the date of purchase.Any such gain or loss is foreign currency gain or loss taxable as ordinary income or loss. Information Reporting and Backup Withholding Under the tax rules concerning information reporting to the IRS: ● Assuming you hold your Notes through a broker or other securities intermediary, the intermediary must provide information to the IRS and to you on IRS Form 1099 concerning interest and retirement proceeds on your Notes, unless an exemption applies. ● Similarly, unless an exemption applies, you must provide the intermediary with your Taxpayer Identification Number for its use in reporting information to the IRS.If you are an individual, this is your social security number.You are also required to comply with other IRS requirements concerning information reporting. ● If you are subject to these requirements but do not comply, the intermediary must withhold at a rate that is currently 28% of all amounts payable to you on the Notes (including principal payments).This is called “backup withholding”. If the intermediary withholds payments, you may use the withheld amount as a credit against your federal income tax liability. ● All individuals are subject to these requirements.Some holders, including all corporations, tax-exempt organizations and individual retirement accounts, are exempt from these requirements. Tax Consequences to Non-U.S. Holders This section applies to you if you are a Non-U.S. Holder. A “Non-U.S. Holder” is: ● an individual that is a non-resident alien; S-17 ● a corporation or entity taxable as a corporation for U.S. federal income tax purposes organised or created under non-U.S. law; or ● an estate or trust that is not taxable in the U.S. on its world-wide income. Withholding Taxes Payments of principal and interest on the Notes will not be subject to U.S. withholding taxes. Income Taxes Generally, you will not be subject to U.S. federal income tax on receipt of interest on the Notes or on any gain from a sale or disposition of the Notes.You will, however, be subject to U.S. federal income tax on such interest and gains: ● if you conduct a United States trade or business through an office or fixed place of business in the United States to which the interest or sale is attributable; or ● if you are an individual, you are present in the United States 183 days during the year in which you dispose of a Note and certain other conditions are met. In addition, if you are a corporation, you may be subject to “branch profits tax” on your earnings that are effectively connected with your U.S. trade or business (including earnings from the Notes). Estate Taxes If you are an individual, your Notes will not be subject to U.S. estate tax when you die.However, this rule only applies if, at your death, payments on the Notes were not connected to a trade or business that you were conducting in the U.S. Information Reporting and Backup Withholding U.S. rules concerning information reporting and backup withholding are described above.These rules apply to Non-U.S. Holders as follows: ● Principal and interest payments you receive will be automatically exempt from the usual rules if you provide the appropriate tax certifications.The exemption does not apply if the recipient of the applicable certification knows or has reason to know it is false. In addition, interest payments made to you may be reported to the IRS on Form 1042-S. ● Sale proceeds you receive on a sale of your Notes through a broker may be subject to information reporting and/or backup withholding if you are not eligible for an exemption.In particular, information reporting and backup reporting may apply if you use the U.S. office of a broker, and information reporting (but not generally backup withholding) may apply if you use the foreign office of a broker that has certain connections to the U.S.We suggest that you consult your tax advisor concerning information reporting and backup withholding on a sale. VALIDITY OF THE NOTES The validity of the Notes will be passed upon by the EIB, acting through its Legal Department, and by Cravath, Swaine & MooreLLP, London, England, U.S. counsel for the EIB, and for the Underwriter by Sullivan & CromwellLLP, London, England, U.S. counsel to the Underwriter. In rendering their opinions, Cravath, Swaine
